      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 1 of 10



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LARRY MILLER, individually and                 §      CASE NO: 4:20-cv-01634
on behalf of all others similarly situated,    §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §      JURY TRIAL DEMANDED
                                               §
CONOCOPHILLIPS COMPANY,                        §
                                               §
                                               §      COLLECTIVE ACTION
       Defendant.                              §      PURSUANT TO 29 U.S.C. § 216(b)

                       ORIGINAL COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

       1.      Plaintiff Larry Miller (Miller) brings this lawsuit to recover unpaid overtime wages and

other damages under the Fair Labor Standards Act (FLSA) against Defendant ConocoPhillips

Company (ConocoPhillips).

       2.      Miller and the other workers like him regularly worked for ConocoPhillips in excess

of 40 hours each week.

       3.      But these workers never received overtime for hours worked in excess of 40 hours in

a single workweek.

       4.      Instead of paying overtime as required by the FLSA, ConocoPhillips paid these

workers a daily rate with no overtime pay. This collective action seeks to recover the unpaid overtime

wages and other damages owed to these workers.

                                    JURISDICTION AND VENUE

       5.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
       Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 2 of 10



portion of the events giving rise to this action occurred in this District.

         7.        ConocoPhillips is headquartered in this District in Houston, Texas.

                                                     THE PARTIES

         8.        Miller performed work for ConocoPhillips as a Project Lead from approximately

February 2019 until December 2019. Throughout his tenure, he was paid a day-rate with no overtime

compensation. His consent to be a party plaintiff is attached as Exhibit A.

         9.        Miller brings this action on behalf of himself and all other similarly situated workers

paid by ConocoPhillips’s day-rate system. ConocoPhillips paid each of these workers a flat amount

for each day worked and failed to pay them overtime for all hours that they worked in excess of 40

hours in a workweek in accordance with the FLSA. The FLSA class of similarly situated workers

consists of:

         Current and former oilfield workers 1 employed by or performing work on behalf
         of ConocoPhillips Company and paid a day-rate without overtime during the
         past three years (the “Day Rate Workers”).

         10.       ConocoPhillips is a Texas corporation and may be served with process by serving its

registered agent: United States Corporation Company, 211 E. 7th Street, Suite 620 Austin, TX 78701.

                                         COVERAGE UNDER THE FLSA

         11.       For at least the past three years, ConocoPhillips has been an employer within the

meaning of section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         12.       For at least the past three years, ConocoPhillips has been part of an enterprise within

the meaning of section 3(r) of the FLSA, 29 U.S.C. § 203(r).




1This FLSA putative class is intended to exclude the putative class members who were employed as Completions
Supervisors or “company men” by ConocoPhillips classified as independent contractors and paid a day rate as defined in
Duffy v. ConocoPhillips. This FLSA putative class is also intended to exclude the putative class members who were inspectors
working on pipelines for ConocoPhillips and who were paid a day rate as defined in Stanley v. ConocoPhillips.



                                                             2
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 3 of 10



        13.       For at least the past three years, ConocoPhillips has been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person

and in that said enterprise has had and has an annual gross volume of sales made or business done of

not less than $1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

        14.       For at least the past three years, Miller and the Day Rate Workers were engaged in

commerce or in the production of goods for commerce.

        15.       ConocoPhillips treated Miller (and indeed all its oilfield workers that it classified as

independent contractors as employees and uniformly dictated the pay practices to which Miller and

its other employees (including its so-called “independent contractors”) were subjected.

        16.       ConocoPhillips’s misclassification of Miller as an independent contractor does not

alter its status as an employer for purposes of this FLSA collective action.

                                                  FACTS

        17.       ConocoPhillips is an oil and natural gas exploration and production company

operating worldwide and throughout the United States. In order to provide services to many of its

customers, ConocoPhillips contracts with certain companies to provide it with personnel to perform

the necessary work.

        18.       To complete its business objectives, ConocoPhillips hires personnel to perform the

necessary work. Over the past three years, ConocoPhillips employed dozens of individuals – including

Miller – as Project Leads, Project Managers, Specialists, and Supervisors (or similar positions) in

several states.




                                                     3
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 4 of 10



       19.     While exact job titles and job duties may differ, these workers are subjected to the

same or similar illegal pay practices for similar work. Specifically, ConocoPhillips paid these workers

a flat sum for each day worked, regardless of the number of hours that they worked that day (or in

that workweek) and failed to provide them with overtime pay for hours that they worked in excess of

40 hours in a workweek.

       20.     For example, Miller worked for ConocoPhillips starting in approximately February

2019 through December 2019 as a Project Lead in Watford, North Dakota. Throughout his tenure,

he was paid on a day-rate basis.

       21.     As a Project Lead, Miller’s primary job duties included conducting maintenance work

on location, monitoring system pressures at the well site, and observing contractors’ work product.

Miller worked well in excess of 40 hours each week while employed by ConocoPhillips.

       22.     The work Miller performed was an essential part of ConocoPhillips’s core business.

       23.     During Miller’s employment with ConocoPhillips while he was classified as an

independent contractor, ConocoPhillips exercised control over all aspects of his job. ConocoPhillips

did not require any substantial investment by Miller for him to perform the work required of him.

       24.     ConocoPhillips paid Miller through various staffing companies throughout his tenure.

       25.     ConocoPhillips determined Miller’s opportunity for profit and loss.

       26.     Indeed, ConocoPhillips controlled all the significant or meaningful aspects of the job

duties performed by Miller.

       27.     ConocoPhillips ordered the hours and locations Miller worked, tools used, and rates

of pay received.

       28.     ConocoPhillips controlled all aspects of Miller’s job activities by enforcing mandatory

compliance with ConocoPhillips’s policies and procedures.




                                                   4
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 5 of 10



        29.     No real investment was required of Miller to perform his job. More often than not,

Miller utilized equipment provided by ConocoPhillips to perform his job duties. Miller worked on

ConocoPhillips’s job location, ConocoPhillips owned the job site, and ConocoPhillips controlled the

operations at the job site.

        30.     These workers carry out the hands-on, day-to-day production work of ConocoPhillips.

        31.     Miller did not provide the equipment he worked with on a daily basis.

        32.     ConocoPhillips made the large capital investments in buildings, machines, equipment,

tools, and supplied in the business in which Miller worked.

        33.     Miller did not incur operating expenses like rent, payroll and marketing.

        34.     Miller was economically dependent on ConocoPhillips during his employment.

        35.     ConocoPhillips set Miller’s rates of pay, his work schedule, and prohibited him from

working other jobs for other companies while he was working on jobs for ConocoPhillips.

        36.     ConocoPhillips directly determined Miller’s opportunity for profit and loss. Miller’s

earning opportunity was based on the number of days ConocoPhillips scheduled him to work.

        37.     Very little skill, training, or initiative was required of Miller to perform his job duties.

        38.     Indeed, the daily and weekly activities of the Day Rate Workers were routine and

largely governed by standardized plans, procedures, and checklists created by ConocoPhillips.

        39.     Virtually every job function was pre-determined by ConocoPhillips, including the tools

to use at a job site, the data to compile, the schedule of work, and related work duties.

        40.     The Day Rate Workers were prohibited from varying their job duties outside of the

pre-determined parameters. Moreover, the job functions of the Day Rate Workers were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree.

        41.     The Day Rate Workers did not have any supervisory or management duties.


                                                     5
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 6 of 10



        42.     For the purposes of an FLSA overtime claim, the Day Rate Workers performed

substantially similar job duties related to servicing oil and gas operations in the field.

        43.     Miller performed routine manual and technical labor duties that were largely dictated

by ConocoPhillips.

        44.     Miller was not employed by ConocoPhillips on a project-by-project basis.

        45.     In fact, while Miller was classified as an independent contractor, he was regularly on

call for ConocoPhillips and was expected to drop everything and work whenever needed.

        46.     The Day Rate Workers also worked similar hours and were denied overtime as a result

of the same illegal pay practice. The Day Rate Workers all worked in excess of 40 hours each week

and were often scheduled for 12-hour shifts for weeks at a time. Instead of paying them overtime,

ConocoPhillips paid the Day Rate Workers a day-rate. ConocoPhillips denied the Day Rate Workers

overtime for any hours worked in excess of 40 hours in a single workweek.

        47.     ConocoPhillips’s policy of failing to pay its independent contractors, including Miller,

overtime violates the FLSA because these workers are, for all purposes, employees performing non-

exempt job duties.

        48.     It is undisputed that the contractors are maintaining and working with oilfield

machinery, performing manual labor, and working long hours out in the field.

        49.     Because Miller (and ConocoPhillips’s other independent contractors) was misclassified

as an independent contractor by ConocoPhillips, he should receive overtime for all hours that he

worked in excess of 40 hours in each workweek.

        50.     Despite knowing the FLSA’s requirements, ConocoPhillips failed to pay Miller and

the Day Rate Workers overtime for hours worked in excess of 40 hours in a single workweek.

                                           FLSA VIOLATIONS

        51.     Miller incorporates the preceding paragraphs by reference.


                                                     6
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 7 of 10



        52.     As set forth herein, ConocoPhillips violated the FLSA by failing to pay Miller and the

Class Members overtime at 1 and ½ times their regular rate of pay, for hours worked in excess of 40

in a workweek. 29 U.S.C. § 207(a).

        53.     ConocoPhillips knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay the Day Rate Workers overtime compensation. ConocoPhillips’s

failure to pay overtime compensation to these employees was neither reasonable, nor was the decision

not to pay overtime made in good faith.

        54.     Accordingly, Miller and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages,

attorney’s fees, and costs.

                                 COLLECTIVE ACTION ALLEGATIONS

        55.     Miller incorporates all previous paragraphs and alleges that the illegal pay practices

ConocoPhillips imposed on them were likewise imposed on the members of the class.

        56.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

        57.     Numerous other individuals who worked with Miller indicated they were improperly

classified as contractors, paid in the same manner, performed similar work, and were not properly

compensated for all hours worked as required by state and federal wage laws.

        58.     Based on his experiences and tenure with ConocoPhillips, Miller is aware that

ConocoPhillips’s illegal practices were imposed on the members of the class.

        59.     ConocoPhillips used day rate contractors across the United States.

        60.     The members of the class were all improperly classified as contractors and not

afforded overtime compensation when they worked in excess of forty 40 hours per week.

        61.     ConocoPhillips is the true employer of Miller and the Day Rate Workers.



                                                   7
         Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 8 of 10



          62.   ConocoPhillips’s failure to pay wages and overtime compensation at the rates required

by state and/or federal law result from generally applicable, systematic policies, and practices which

are not dependent on the personal circumstances of the members of the class.

          63.   Miller’s experiences are therefore typical of the experiences of the members of the

class.

          64.   The specific job titles or precise job locations of the various members of the class do

not prevent class or collective treatment.

          65.   Miller has no interests contrary to, or in conflict with, the members of the class. Like

each member of the class, Miller has an interest in obtaining the unpaid overtime wages owed under

state and/or federal law.

          66.   A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

          67.   Absent this action, many members of the class likely will not obtain redress of their

injuries and ConocoPhillips will reap the unjust benefits of violating the FLSA.

          68.   Furthermore, even if some of the members of the class could afford individual

litigation against ConocoPhillips, it would be unduly burdensome to the judicial system.

          69.   Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

          70.   The questions of law and fact common to each of the members of the class

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                (a)     Whether ConocoPhillips employed the members of the class within the
                        meaning of the FLSA;

                (b)     Whether the members of the class were improperly misclassified as
                        independent contractors;



                                                     8
      Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 9 of 10



                (c)     Whether ConocoPhillips’s decision to classify the members of the class as
                        independent contractors was made in good faith;

                (d)     Whether ConocoPhillips’s decision to not pay time and a half for overtime to
                        the members of the class was made in good faith;

                (e)     Whether ConocoPhillips’s violations of the FLSA was willful; and

                (f)     Whether ConocoPhillips’s illegal pay practices were applied uniformly across
                        the nation to all members of the class.

        71.     Miller’s claims are typical of the claims of the members of the class. Plaintiffs and the

members of the class sustained damages arising out of ConocoPhillips’s illegal and uniform

employment policy.

        72.     Miller knows of no difficulty that will be encountered in the management of this

litigation that would preclude their ability to go forward as a collective action.

        73.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                             JURY DEMAND

        74.     Miller demands a trial by jury.

                                            RELIEF SOUGHT

        WHEREFORE, Plaintiffs pray for judgment against ConocoPhillips as follows:

                (a)     For an order allowing this action to proceed as a FLSA collective action and
                        directing notice to the class;

                (b)     For an order pursuant to section 16(b) of the FLSA finding ConocoPhillips
                        liable for unpaid back wages, and an equal amount of liquidated damages, due
                        to Miller and the class members;

                (c)     For an order awarding Miller and the class members the costs of this action;

                (d)     For an order awarding Miller and the class members their attorneys’ fees;

                (e)     For an order awarding Miller and the class members unpaid benefits and
                        compensation in connection with the FLSA violations;



                                                     9
Case 4:20-cv-01634 Document 1 Filed on 05/08/20 in TXSD Page 10 of 10



       (f)   For an order awarding Miller and the class members pre- and post-judgment
             interest at the highest rates allowed by law; and

       (g)   For an order granting such other and further relief as may be necessary and
             appropriate.

                                   Respectfully submitted,

                                   By: /s/ Michael A. Josephson
                                       Michael A. Josephson
                                       Texas Bar No. 24014780
                                       Fed Id. 1093163
                                       Andrew W. Dunlap
                                       Texas Bar No. 24078444
                                       Federal ID No. 1093163
                                       JOSEPHSON DUNLAP LAW FIRM
                                       11 Greenway Plaza, Suite 3050
                                       Houston, Texas 77005
                                       713-352-1100 – Telephone
                                       713-352-3300 – Facsimile
                                       mjosephson@mybackwages.com
                                       adunlap@mybackwages.com

                                       AND

                                       Richard J. (Rex) Burch
                                       Texas Bar No. 24001807
                                       Federal ID No. 21615
                                       BRUCKNER BURCH PLLC
                                       8 Greenway Plaza, Suite 1500
                                       Houston, Texas 77046
                                       713-877-8788 – Telephone
                                       713-877-8065 – Facsimile
                                       rburch@brucknerburch.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF




                                       10
